Case 1:19-cv-00738-KBJ Document 7 Filed 05/28/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOSEPH D. GILBERTI, JR.,
Plaintiff, Civ. Case No. 19-cv-00738 (KBJ)
LEAD CASE
V.

FEDERAL RESERVE SYSTEM ez, al.,

Defendants,

 

PLAINTIFFS* NOTICE OF APPEAL
Pursuant to Federal Rules of Appellate Procedure 3 and 4, notice is hereby given that
Plaintiff, Joseph D. Gilberti, Jr., in the above-named case, hereby appeal to the United States
Court of Appeals for the Federal Circuit from this Court’s Order entered April 29, 2019 (Dkt.

No. 4).

I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
US Express Mail to 333 Constitution Ave NW, Washington DC 20001, this 24" day of May,
2019 to:

Date: May 24, 2019 IslYoe Gilbert

Joseph D. Gilberti, Jr., P.E.
Plaintiff

385 Donora Blvd

Ft Myers Beach, FL 33931
813-470-6000

Gilberti.water.company. fla@gmail.com

Ce: President Donald J. Trump
The White House
1600 Pennsylvania Avenue, NW
Washington, DC 20500

Honorable William Pelham Barr
Attorney General

U.S. Department of Justice

950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

 

Wt Roam

|

|
